      Case 2:20-cr-00013-WBS Document 46 Filed 02/09/21 Page 1 of 10


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:20-cr-13 WBS
13                Plaintiff,

14        v.                                 ORDER RE: MOTION TO SUPPRESS
15   MARIO GONZALEZ,

16                Defendant.

17

18                                ----oo0oo----

19             Defendant has moved to suppress all evidence found

20   during an inventory search of his truck following his arrest on

21   December 16, 2019.    (Docket No. 27.)     The court held a hearing on

22   the motion on February 2, 2021.

23   I.   Validity of the Arrest Warrant

24             Defendant was arrested pursuant to an arrest warrant

25   issued on October 30, 2019 by a California Superior Court judge

26   on a complaint charging defendant with the crime of felon in

27   possession of a firearm.     (Opp’n Ex. C (Docket No. 32-3).)     In

28   essence, defendant argues that the underlying warrant was invalid
                                         1
      Case 2:20-cr-00013-WBS Document 46 Filed 02/09/21 Page 2 of 10


1    because it was not supported by probable cause.         Defendant

2    argues, in effect, that the police report attached to the warrant

3    application was an insufficient basis for a finding of probable

4    cause because the police did not verify that it was in fact the

5    defendant who made the August 25, 2019 phone call to police to

6    report that his ex-wife’s Ruger pistol was stolen and that he had

7    unlawfully possessed the gun.1

8                The court rejects this argument.      In assessing the

9    validity of a warrant, “the duty of a reviewing court is simply

10   to ensure that the magistrate had a substantial basis for

11   concluding that probable cause existed.”        Illinois v. Gates, 462

12   U.S. 213, 238-39 (1983) (citation and internal punctuation

13   omitted).   Defense counsel merely speculates that defendant did

14   not make the August 25, 2019 call because it would not make sense

15   for someone to confess to a crime.       He provides no evidence that

16   someone else made the phone call.       Further, police followed up on

17   the phone call by contacting defendant’s ex-wife, who told police

18
          1    In reply and at oral argument, defendant also argued
19   that the warrant was deficient because it is not clear what
     materials were reviewed by the judge who issued it and because
20   the San Joaquin District Attorney’s Office generally does not
     submit sworn affidavits in support of arrest warrant
21   applications. However, the court finds credible the declaration
22   produced by the government (see Pl.’s Ex. F (Docket No. 41)) in
     which a clerical supervisor at the District Attorney’s office
23   states that (1) the office’s general procedure to obtain a
     warrant is to send a packet containing the criminal complaint,
24   the related police report, and the request for a warrant to the
     reviewing judge, and (2) she was confident that this practice was
25   followed in this case, though she did not have any specific
26   memory of this case. Indeed, defense counsel conceded at oral
     argument that this practice was likely followed in this case.
27   Defendant has produced no authority suggesting that this practice
     of obtaining a warrant using a police report, rather than a sworn
28   affidavit, is constitutionally defective.
                                     2
      Case 2:20-cr-00013-WBS Document 46 Filed 02/09/21 Page 3 of 10


1    that she had received a voicemail from the defendant indicating

2    that one of her guns had been stolen.       Police also contacted the

3    new owner of the couple’s former house, who confirmed that

4    defendant had taken a safe from the house and that he had been

5    told by defendant’s ex-wife that there were two guns in the safe.

6    Finally, police ran a firearm check which indicated that two

7    firearms were registered to defendant’s ex-wife, including a

8    Ruger pistol.2

9              In light of both the lack of evidence suggesting the

10   defendant did not make the August 25, 2019 phone call and the

11   police’s investigation which corroborated the facts of that phone

12   call, the police reasonably inferred that defendant was the

13   caller.   Moreover, the facts recited in the phone call and the

14   subsequent investigation by police were recounted in Officer

15   Wise’s August 25, 2019 police report, which was almost certainly

16   provided in the materials provided to the reviewing judge in the

17   warrant application.     Under these circumstances, there was a

18   substantial basis for the state court judge to find probable

19   cause to issue the warrant.3     See Gates, 462 U.S. at 238-39.

20             Even if the showing of probable cause to support the
21   arrest warrant were insufficient, suppression would be

22
          2    Because the phone call in this case was not anonymous
23   and was also corroborated, Florida v. J.L., 529 U.S. 266 (2000),
     is clearly distinguishable and does not warrant suppression.
24
          3    Similarly, given the facts of the August 25, 2019 phone
25   call and the subsequent police investigation, the court agrees
26   with the government that there is substantial evidence that
     defendant removed his wife’s gun from the safe and thus
27   personally possessed it, regardless of whether defendant’s
     divorce decree prohibited him from disposing of the gun.
28
                                         3
      Case 2:20-cr-00013-WBS Document 46 Filed 02/09/21 Page 4 of 10


1    inappropriate here.    In United States v. Leon, 468 U.S. 897

2    (1984), the Supreme Court held that when an officer acts “in the

3    objectively reasonable belief that [his] conduct did not violate

4    the Fourth Amendment,” evidence seized under the authority of a

5    warrant that is later invalidated should not be suppressed.4      Id.

6    at 918.

7              While it recognized that each inquiry would be fact-

8    specific, the Leon court enumerated four situations in which

9    reliance on an invalidated warrant could not be deemed to be

10   objectively reasonable: (1) the affiant knowingly or recklessly

11   misleads the magistrate with false information or material

12   omissions; (2) the magistrate “wholly abandoned his judicial

13   role;” (3) the affidavit is “so lacking in indicia of probable

14   cause as to render official belief in its existence entirely

15   unreasonable,” or (4) the warrant itself is facially deficient.

16   Id. at 923; see id. at 922 n.23.       Nothing close to any of those

17   circumstances existed here.

18             In the court’s view, Officer Wise’s August 25, 2019

19   report, detailing the August 25, 2019 phone call and the

20   subsequent investigation, provides sufficient evidence for a
21   competent judge to find probable cause, and given the phone call

22   and investigation, a reasonable officer could believe that the

23   arrest warrant was valid.     Accordingly, the court will deny the

24   motion to suppress to the extent defendant argues the arrest

25   warrant was invalid.

26        4    While Leon specifically applied in the context of a
27   search warrant, the court sees no reason why the good faith
     exception would not apply generally in the context of an arrest
28   warrant.
                                     4
      Case 2:20-cr-00013-WBS Document 46 Filed 02/09/21 Page 5 of 10


1    II.   Impounding and Search of Truck

2                Defendant next argues that the police violated the

3    Fourth Amendment when they impounded his truck following his

4    arrest.    Under the community caretaking doctrine, an officer may

5    impound vehicles that “jeopardize public safety and the efficient

6    movement of vehicular traffic,” though whether impoundment is

7    allowed “depends on the location of the vehicle and the police

8    officers’ duty to prevent it from creating a hazard to other

9    drivers or being a target for vandalism or theft.”          South Dakota

10   v. Opperman, 428 U.S. 364, 369 (1976); Miranda v. City of

11   Cornelius, 429 F.3d 858, 863 (9th Cir. 2005); Ramirez v. City of

12   Buena Park, 560 F.3d 1012, 1025 (9th Cir. 2009) (quoting

13   Miranda).

14               Further, “[a] lawfully impounded vehicle may be

15   searched for the purpose of determining its condition and

16   contents at the time of impounding.”       United States v. Caseres,

17   533 F.3d 1064, 1074 (9th Cir. 2008) (citing Opperman, 428 U.S. at

18   376).     The parties do not dispute that if the police’s

19   impoundment of the truck was reasonable under the Fourth

20   Amendment, the “inventory search” of the vehicle pursuant to that
21   impoundment was also reasonable under the Fourth Amendment.

22               Here, defendant argues that the police had no reason to

23   impound the truck because the truck was parked legally, the truck

24   was not connected to the arrest warrant in any way, the officers

25   had no reason to fear liability for damage to the truck if it was

26   left unattended, and because defendant told the officers that he
27   could call AAA or family or friends to remove the vehicle.

28               Defendant relies primarily on United States v. Maddox,
                                         5
      Case 2:20-cr-00013-WBS Document 46 Filed 02/09/21 Page 6 of 10


1    614 F.3d 1046 (9th Cir. 2010) to argue that the impoundment was

2    unreasonable.   In Maddox, police pulled over a driver for

3    reckless driving and eventually determined that, among other

4    things, the driver’s license had expired and the car had expired

5    tags.   A search of the car resulted revealed a handgun and what

6    appeared to be drugs in the car.        The court ultimately determined

7    that the inventory search of the car was invalid because the

8    impoundment was improper, noting that the car was not abandoned,

9    impeding traffic, or threatening public safety or convenience,

10   and that because the defendant offered to have his friend move

11   the vehicle, the officer did not sufficiently consider

12   alternatives before impounding the car.        Id. at 1049-50.

13             Defendant reads too much into this case, however.         As

14   the government correctly points out, Maddox hinged on the

15   officers’ violation of state law.       See id. at 1050.     The Maddox

16   panel noted that Washington state law provided that police may

17   impound a vehicle only if (1) the officer has probable cause to

18   believe that the vehicle was stolen or used in the commission of

19   a felony, (2) the impoundment is pursuant to the police’s

20   community caretaking function provided “neither the defendant nor
21   his spouse or friends are available to move the vehicle,” or (3)

22   where the driver has committed one of the traffic offenses for

23   which the Washington legislature had specifically authorized

24   impoundment.    The Maddox court found that there was no probable

25   cause to believe the car was stolen given the officer’s running

26   of a check on the VIN for the car and the defendant’s assertion
27   of ownership.   The court further noted that reckless driving and

28   driving with a suspended license were not offenses for which the
                                         6
      Case 2:20-cr-00013-WBS Document 46 Filed 02/09/21 Page 7 of 10


1    Washington legislature allowed impoundment.        Finally, the court

2    held that because the defendant offered to have a friend move the

3    car, the impoundment violated Washington law and the subsequent

4    search was not a valid inventory search.        Id.

5              Here, there is no claim by defendant that the

6    impounding of his truck violated state law.        Indeed, California

7    Vehicle Code § 22651(h)(1) specifically provides that a vehicle

8    may be impounded where the driver is taken into custody pursuant

9    to an arrest.5   See Caseres, 533 F.3d at 1074.       Further, several

10   Ninth Circuit cases make clear that under the community caretaker

11   exception, a desire to avoid theft or vandalism is a permissible

12   reason to impound a car.     See, e.g., United States v. Torres, 828

13   F.3d 1113, 1120 (9th Cir. 2016) (impoundment permissible because,

14   inter alia, the officers had “a reasonable interest in preventing

15   the vehicle from being a target for vandalism or theft in the

16   parking lot of an apartment complex” where neither the defendant

17   nor the unlicensed passenger lived); Ramirez, 560 F.3d at 1025

18   (impoundment of car at drugstore parking lot was permissible

19   because leaving it “would have made it an easy target for

20   vandalism or theft”); accord Caseres, 533 F.3d at 1075
21   (impoundment of vehicle legally parked two houses away from

22   defendant’s home was impermissible because the likelihood that

23   the vehicle would be stolen or vandalized as a result of the

24   arrest was no greater than if the officers had not arrested him);

25   Miranda, 429 F.3d at 864 (impoundment of vehicle parked in

26        5    The parties do not dispute that the crime of felon in
27   possession allows police to take a suspect into custody, in
     contrast to the offenses at issue in Maddox.
28
                                         7
      Case 2:20-cr-00013-WBS Document 46 Filed 02/09/21 Page 8 of 10


1    defendant’s driveway was impermissible under the community

2    caretaker doctrine).6

3                  The officers’ decision to impound the truck appears

4    even more reasonable here where the defendant expressed multiple

5    times during his arrest that he wanted the truck moved to avoid

6    theft by the owner of the property where it was parked.           Indeed,

7    the defendant even claimed that the owner had effectively stolen

8    several of his cars by having them towed away, and had contacted

9    the police for this reason.       Defendant’s contention that the

10   officers could not impound the truck to avoid theft or vandalism

11   is repudiated by Ninth Circuit case law and undermined by

12   defendant’s own statements during his arrest.

13                 Further, there appears to be no requirement under

14   California law that law enforcement pursue alternatives to

15   impoundment before impounding a care, in contrast to Washington

16   law.       Multiple courts have also made clear that officers are not

17   required to provide the defendant his preferred method of

18

19          6  At least one federal appellate decision outside the
     Ninth Circuit has held that the need to protect property from
20   theft or vandalism is not a proper consideration under the
     community caretaker doctrine, explaining that the police have no
21   duty to protect the property of individuals from private injury.
22   See United States v. Duguay, 93 F.3d 346, 352-53 (7th Cir. 1996).
     However, several cases have distinguished the facts of that case.
23   See, e.g., United States v. Smith, 522 F.3d 305, 311-12 (3d Cir.
     2008) (noting that in Duguay, the defendant’s girlfriend, who had
24   driven the vehicle to the place of arrest, and the defendant’s
     brother, who was present at the arrest, could have moved the
25   vehicle). Further, similar to the Washington state law at issue
26   in Maddox, in Duguay, Illinois state law provided that
     impoundment was permissible only where the arrestee was not able
27   to provide for immediate removal of the vehicle. Duguay, 93 F.3d
     at 353.
28
                                          8
      Case 2:20-cr-00013-WBS Document 46 Filed 02/09/21 Page 9 of 10


1    removing the vehicle, absent any requirement under state law, if

2    no one is immediately available to remove the vehicle.            See,

3    e.g., Colorado v. Bertine, 479 U.S. 367, 373-74 (1987) (police

4    were not required to consider alternatives to towing and

5    impoundment because the reasonableness of any governmental

6    activity does not necessarily turn on the existence of less

7    intrusive means); United States v. Lyle, 919 F.3d 716, 731 (2d

8    Cir. 2019) (police not required to grant defendant’s request to

9    contact girlfriend to move car instead of towing it)); United

10   States v. Cartwright, 630 F.3d 610, 615 (7th Cir. 2010) (Fourth

11   Amendment did not require police to consider alternatives to

12   impoundment suggested by defendant where no one was present and

13   willing to assume responsibility for the car); but see Maddox,

14   614 F.3d at 1050 (police were required to consider alternatives

15   to impoundment where state law prohibited impoundment under

16   community caretaker function if driver could make arrangements

17   with family or friends); Duguay, 93 F.3d at 353-54 (impoundment

18   improper because, inter alia, two other individuals on the scene

19   were available to remove the car and state law allowed

20   impoundment only where the arrestee was not able to provide for
21   immediate removal of the vehicle).

22             It is true that defendant made multiple requests to

23   contact AAA to tow his truck, and he eventually suggested

24   arranging for his father or friends, who were purportedly nearby,

25   to move his truck to avoid impoundment.        There was no telling how

26   long it would have taken for the AAA, defendant’s father or any
27   of his friends to arrive, or whether any of them would agree to

28   take custody of the truck at all.       The officers were not required
                                         9
     Case 2:20-cr-00013-WBS Document 46 Filed 02/09/21 Page 10 of 10


1    by the Fourth Amendment to wait around to find out, given that

2    California law does not require the consideration of such

3    alternatives.   Presumably, they had more important official

4    duties to perform.    Accordingly, the impoundment of defendant’s

5    truck and the subsequent inventory search were permissible.

6              IT IS THEREFORE ORDERED that defendant’s motion to

7    suppress (Docket No. 27) be, and the same hereby is, DENIED.

8    Dated:   February 9, 2021

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        10
